Case: 11-60014     Document: 00511627488         Page: 1     Date Filed: 10/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2011
                                     No. 11-60014
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MOHAMMAD RASHID ABDUL-MAJEED,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 882 378


Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Mohammad Rashid Abdul-Majeed, a native and citizen of Pakistan,
petitions for review of the denial by the Board of Immigration Appeals (BIA) of
his motions to reopen and to reconsider. Abdul-Majeed posits two issues for
review. The first is whether the BIA abused its discretion by denying his motion
to reopen and remand. The second is whether the BIA ruled on his claim under
the Convention Against Torture (CAT), and, if it did, whether the ruling was
rational and based on the evidence in the record.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60014    Document: 00511627488      Page: 2   Date Filed: 10/10/2011

                                  No. 11-60014

      A motion to reopen must state new facts to be proved at a hearing and
must be supported by “evidentiary material.” 8 CFR § 1003.2(c)(1). Review of
an order denying a motion to remand is distinct from any review of the merits
of the underlying order dismissing the appeal from the immigration judge’s
ruling denying immigration relief. Stone v. INS, 514 U.S. 386, 405 (1995); Kane
v. Holder, 581 F.3d 231, 237 n.14 (5th Cir. 2009).
      We use a “highly deferential abuse-of-discretion standard” when reviewing
the denial of a motion to reopen. Altamirano-Lopez v. Gonzales, 435 F.3d 547,
549 (5th Cir. 2006) (internal quotation marks and citation omitted). Even a
decision that we might think wrong will stand if “it is not capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so irrational
that it is arbitrary rather than the result of any perceptible rational approach.”
Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005) (internal quotation marks
and citation omitted). Motions to reopen are disfavored. Altamirano-Lopez, 435
F.3d at 549.
      In denying the motion to reopen, the BIA determined that Abdul-Majeed
had not explained how the new information he submitted affected his claims for
relief. Abdul-Majeed disagrees, asserting in conclusory fashion that the new
information he presented to the BIA required that his case be reopened. He
argues that the State Department’s country report on Pakistan reveals a series
of killings of political workers and shows that hundreds of political workers have
vanished “apparently at the hands of law enforcement agencies.” He contends
that he is “similarly situated” and thus has a credible fear of future harm. The
sections of the country report that Abdul-Majeed cites do not, however, support
his proposition that he falls into a particularized group persecuted by or with the
consent of Pakistani authorities. The quoted section concerning deaths in
Karachi specifically states that they were “‘the result of interparty clashes’” and
does not state that Pakistani authorities used, fostered, or permitted them. And
the quoted section about disappearances is concerned with generalized political

                                        2
   Case: 11-60014    Document: 00511627488      Page: 3   Date Filed: 10/10/2011

                                  No. 11-60014

violence; this section of the report does not even mention the Mohajir Quami
Movement, a political the group to which Abdul-Majeed claims to belong. In gist,
Abdul-Majeed’s “new evidence” is of violence targeted at diverse political groups
in Pakistan—violence that was not necessarily directed or tolerated by the
government. This evidence of “general violence and civil disorder” would offer
no basis for granting Abdul-Majeed asylum, withholding of removal, or
protection under CAT in a reopened case. See Eduard v. Ashcroft, 379 F.3d 182,
190 (5th Cir. 2004); Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).
      Abdul-Majeed maintains that the BIA failed to address his CAT claim, but
it is difficult to ascertain what he means, as he does not specify which of his
motions is implicated in this claim. To the extent that Abdul-Majeed contends
that the BIA did not consider his CAT claim when denying his motion to reopen,
the very first sentence of the BIA’s order expressly refutes his contention. To the
extent that Abdul-Majeed contends that the BIA failed to consider a CAT claim
in a motion to reconsider, he has waived this issue because he has not addressed
the BIA’s determination that he filed no timely motion to reconsider. See
Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008). And to the extent
that Abdul-Majeed’s brief may be understood to challenge the BIA’s underlying
August 2010 ruling denying his appeal of the IJ’s decision not to grant relief on
the merits, this court has no jurisdiction to entertain the challenge; Majeed did
not file a timely petition seeking review of that decision.         See 8 U.S.C.
§ 1252(b)(1); Stone, 514 U.S. at 405 on); Lara, 216 F.3d at 495.
      Abdul-Majeed’s petition for review is DENIED.




                                        3